Case 2:18-cv-00053-JRG Document 260-1 Filed 01/28/20 Page 1 of 4 PageID #: 11879




                             EXHIBIT "A"
Case 2:18-cv-00053-JRG Document 260-1 Filed 01/28/20 Page 2 of 4 PageID #: 11880
                                                                                        1



      1                  IN THE UNITED       STATES DISTRICT            COURT

      2                     FOR THE EASTERN DISTRICT                OF TEXAS

      3                                 MARSHALL DIVISION

      4   IMPLICIT,   LLC                           I I

      5                                             I I      CIVIL    ACTION NO.

      6                                             I I      2:18-CV-53-JRG

      7   vs.                                       I I      MARSHALL, TEXAS

      8                                             I I

      9   NETSCOUT SYSTEMS,      INC.               I I      NOVEMBER 13,       2019

     10                                             I I      9:06    A.M.

     11

     12

     13                  IN THE UNITED       STATES DISTRICT            COURT

     14                     FOR THE EASTERN DISTRICT                OF TEXAS

     15                                 MARSHALL DIVISION

     16   IMPLICIT,   LLC                           I I

     17                                             I I      CIVIL    ACTION NO.

     18                                             I I      2:18-CV-54-JRG

     19   vs.                                       I I      MARSHALL, TEXAS

     20                                             I I

     21   SANDVINE CORPORATION                      I I      NOVEMBER 13,       2 019

     22                                             I I      9:06    A.M.

     23                                 PRE-TRIAL         HEARING

     24               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     25                     UNITED   STATES CHIEF          DISTRICT     JUDGE
      Case 2:18-cv-00053-JRG Document 260-1 Filed 01/28/20 Page 3 of 4 PageID #: 11881
                                                                                                                                                                                                      60



10:27:25    1                        And             in          the         PTS          products,                   the         packet                    data               structure

10:27:29    2   is     what          is         depicted                        here         in      front             of      you,                   the         structure

10:27:35    3   m packet                  info.                     And         what         you      will             see            is         that             it       has         a     set

10:27:39    4   of     headers,                   m ip               offset,                 m 4 offset,                      m 5 offset.                                      We have

10:27:43    5   pointers                  to         the            entire                packet,              which           itself                       demonstrates

10:27:46    6   that         these              functions                           are      operating                   on           a packet,                          a packet

10:27:49    7   that         has          all         of            the         headers              available                        to         it.              It       has         access

10:27:53    8   to     the         entire                  packet                   throughout                  processing.

10:27:55    9                        And,              again,                   the         theory              is      simply                    from                         from

10:27:59   10   Implicit,                  that                when             I    decide               in    my providence                                     to       look            at

10:28:03   11   the      L4        header,                     I,         therefore,                   define                this                packet                  in      terms             of

10:28:11   12   a TCP          processing                            routine,                  and         I     can         ignore                    the             first           two

10:28:14   13   headers.

10:28:15   14                        That              ignores                      the       packet,                 and         I        would              just              take            the

10:28:19   15   Court          back             to         its            claim            construction.                               We're                 looking                   at        the

10:28:21   16   characteristic                                 of         the        packet               and        asking                 what             is          the

10:28:26   17   outermost                  header.                         And            throughout                   our        products,                              all       six           of

10:28:29   18   them,          including                            the         ones         that          don't             do            the         operation                       that

10:28:31   19   Mr.      Hurt             focused                    on,            have       ethernet                  as           the             outermost                    header

10:28:36   20   throughout                      processing.

10:28:37   21                        Thank                 you,              Your           Honor.

10:28:37   22                        THE COURT:                                 All         right.                   Counsel,                     I     am persuaded

10:28:50   23   that         there              is         a        live            factual            dispute                 as           to         how             these

10:28:56   24   products                  function,                        what's              the         role          of           the             ethernet                   header,

10:29:01   25   if      any,         when             the            TCP            header           is        being          processed.                                   I     do        not
     Case 2:18-cv-00053-JRG Document 260-1 Filed 01/28/20 Page 4 of 4 PageID #: 11882
                                                                                                                                                                        61



10:29:08    1   find       a lack             of     material                  question                   of         fact        that         would         permit

10:29:11    2   the     Court          to       enter             judgment                    on        a summary                basis,          and,

10:29:16    3   therefore,                I'm        going              to     deny            Defendants'                       motion          for        summary

10:29:18    4   judgment             of       non-infringement.

10:29:19    5                       And       as      indicated,                         I     think            this        controls                 the       motion

10:29:25    6   to     strike          Dr.          Almeroth's                      report,                   and      it       rises         and       falls

10:29:28    7   with       the       ruling               on      the        summary                    judgment                motion,          so        I'm

10:29:31    8   going        to      deny           the          motion             --        Docket             143        to     strike

10:29:37    9   Dr.     Almeroth's                   report.

10:29:42   10                       All       right.                We're                going            to        take         a short             recess.

10:29:44   11   When       we       return,               I'll          take         up         Plaintiff's                      motion          for        partial

10:29:47   12   summary           judgment                  and         Daubert                motion               seeking              to    exclude

10:29:52   13   portions             of       the         Defendants'                         invalidity                    expert            report.

10:29:56   14                       The       Court              stands             in         recess.

10:29:57   15                       COURT SECURITY                             OFFICER:                       All       rise.

10:32:43   16                        (Recess.)

10:39:11   17                       COURT SECURITY                             OFFICER:                       All       rise.

10:39:12   18                       THE COURT:                      Be         seated,                  please.

10:48:42   19                       All       right.                Counsel,                       as     I     indicated                 earlier,               the

10:48:46   20   Court        will         now        take           up       Plaintiff's                        motion             for        partial

10:48:49   21   summary           judgment.                       This         is            Docket            Nos.         144         and    145.              Let    me

10:48:58   22   hear       argument,                 please.

10:48:58   23                       MR. MARTIN:                         Your             Honor,               may       I   approach                 the       bench?

10:49:00   24                       THE COURT:                      You         may.

10:49:02   25                       MR. MARTIN:                          Brandon                Martin               for         Plaintiff,
